Citation Nr: 1619888	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-45 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to June 1970. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim for a compensable rating for service-connected bilateral hearing loss, to the extent that it assigned a 10 percent rating, with an effective date of December 16, 2008.

In November 2011, the Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  In a letter sent to the Veteran on February 12, 2016, he was notified that he was entitled to another hearing, but that if he did not respond within 30 days, it would be assumed that he did not desire another hearing.  See 38 U.S.C.A. § 7107(c) (West 2014 & Supp. 2015).  There is no record of a reply.  A transcript of the hearing is of record and has been reviewed by the undersigned.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to November 16, 2011, the Veteran is shown to have no worse than Level VI hearing in the right ear and Level III hearing in the left ear.

2.  As of November 16, 2011, the Veteran is shown to have no worse than Level IX hearing in the right ear and Level V hearing in the left ear.




CONCLUSIONS OF LAW

1.  Prior to November 16, 2011, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2105); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2015).

2.  As of November 16, 2011, an increased rating for service-connected bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2105); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100, 6204, 6205, 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to an increased rating for his service-connected bilateral hearing loss.  During his hearing, held in November 2011, he testified that he had worked for Eastman Kodak for 10 years, but that he had been placed in "white light" areas.  It was asserted, in essence, that although he was laid off by a subsequent employer (an aircraft company) that a disproportionate number of those laid off had handicaps, and that this may therefore have been due to his hearing loss disability.  The Veteran indicated that he wore hearing aids, and required a phone device.  He stated that he cannot hear certain noises around his house, to include smoke detectors, alarm clocks, and the alarm on his microwave.

The complex administrative history of this claim (the Board apologies for the confusion) is as follows: the RO initially granted service connection for bilateral hearing loss, evaluated as noncompensable (0 percent disabling) with an effective date of June 1970, for tinnitus, evaluated as 10 percent disabling, with an effective date in March 1976, and for Meniere's syndrome, evaluated as 30 percent disabling, with an effective date in September 1979.  

The RO subsequently evaluated the Veteran's bilateral hearing loss as 10 percent disabling between September 1979 and January 1983, and as noncompensable thereafter.  

In December 2008, the Veteran filed a claim for a compensable rating for his service-connected bilateral hearing loss.  

In March 2009, the RO granted the Veteran's claim, to the extent that it assigned a 10 percent rating, with an effective date of December 16, 2008.  The Veteran appealed the issue of entitlement to a rating in excess of 10 percent for his service-connected bilateral hearing loss.  

In November 2013, the RO denied a claim for a rating in excess of 10 percent for the Veteran's service-connected tinnitus, and increased the Veteran's rating for his service-connected Meniere's syndrome to 60 percent, with an effective date of February 20, 2013.  This rating decision resulted in a combined rating of 40 percent as of September 10, 1979, and 70 percent as of February 20, 2013.  

In February 2014, the RO determined that it had committed clear and unmistakable error (CUE) in its November 2013 rating decision.  The RO determined that it had committed CUE by increasing the Veteran's rating for Meniere's syndrome to 60 percent, while continuing to separately evaluate his service-connected hearing loss and tinnitus.  See Note, DC 6205.  

The RO stated the following: bilateral hearing loss and tinnitus are considered to be symptoms of Meniere's syndrome "which are used to support the 60 percent evaluation."  Separate evaluations are not warranted under the rating schedule for his bilateral hearing loss and tinnitus, and the separate evaluations for these disabilities would therefore be closed out effective the date they were last paid, i.e., January 31, 2014.  The RO assigned an effective date for the Veteran's 60 percent rating for "Meniere's syndrome with bilateral hearing loss and tinnitus" of November 16, 2011.  

This action did not impact the Veteran's compensation, as the rating decision has also granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 31, 2014 (i.e., effective November 16, 2011).  Therefore no proposed action was required.  

Given the foregoing, the RO's February 2014 rating decision noted the fact that the Veteran was receiving compensation for his bilateral hearing loss symptoms under two different diagnostic codes, i.e., DCs 6100 and 6205, prior to January 2014, which is prohibited by regulation.  See 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994).  The RO's rating decision ended this error as of January 2014.  

The RO's February 2014 rating decision resulted in an increase of his combined rating from 40 percent as of September 10, 1979 to 70 percent as of November 16, 2011, and to 60 percent as of January 31, 2014.  Thus, the appellant did not receive less money as the result of the RO's discontinuance of his separate ratings for bilateral hearing loss, and/or tinnitus, and 38 C.F.R. § 3.105 is not for application.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007) (holding that "subsection 5112(b)(6) of (38 U.S.C.A.) and § 3.105(e) do not apply in the context of the assignment of a staged rating by the Board where the veteran's disability rating is not reduced, for any period of time, to a level below that which was in effect when he appealed to the Board."); VAOPGCPREC 71-91, 57 Fed. Reg. 2,316 (1992). 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107(b). 

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2015).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 (2015).  See 38 C.F.R. § 4.85(c) (2015). 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2015). 

Pertinent case law  provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

For the entire time period on appeal, the Board notes that VA progress notes, and private reports, show that the Veteran has a longstanding use of hearing aids.  This evidence includes a number of audiometric test results are of record, which either do not include results at 3,000 Hz, and/or the results of speech discrimination tests, to include whether or not the Maryland CNC criteria were used, and which are therefore not adequate for rating purposes.  See 38 C.F.R. §§ 3.385; 4.85(a).


A.  Prior to November 16, 2011

In its March 2009 rating decision, the RO granted the Veteran's claim, to the extent that it assigned a 10 percent rating.  The RO based its decision on the results of a February 2009 VA examination report, and assigned an effective date commensurate with the date of receipt of the Veteran's claim for a compensable rating for his bilateral hearing loss, i.e., December 16, 2008.  For the year prior to the receipt of the Veteran's claim, there are no audiometric test results of record, and an increased rating is not warranted during this time period.  See 38 C.F.R. § 3.400 (2015).  

A VA audiological examination report, dated in February 2009, contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
75
80
90
LEFT
N/A
30
65
70
75

These results show an average decibel loss of 73 in the right ear and 60 in the left ear.  Speech recognition ability was 74 percent in the right ear; and 90 percent in the left ear.  The report notes bilateral sensorineural hearing loss, "moderate severe" on the right, and moderate on the left.

The September 2009 VA audiological examination report demonstrates that under Table VI of the Rating Schedule, the Veteran's hearing impairment has been manifested by Level III hearing in the left ear, and no more than Level VI hearing in the right ear.  See 38 C.F.R. § 4.85, Table VI (2015).  Using Table VII, Level VI (right) and Level III (left) hearing acuity in the service-connected ears results in a 10 percent evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

As pointed out above, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann.  Thus, based on the audiometric findings, the 10 percent rating already assigned to the Veteran's service-connected bilateral ear hearing loss is appropriate, and entitlement to a rating in excess of 10 percent for bilateral hearing loss is not warranted at any time prior to November 16, 2011.

B.  As of November 16, 2011

A VA audiological examination report, dated in November 2013, contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
75
85
95
LEFT
N/A
40
60
70
80

These results show an average decibel loss of 78 in the right ear and 63 in the left ear.  Speech recognition ability was 48 percent in the right ear; and 72 percent in the left ear.  The report notes bilateral sensorineural hearing loss, and mild to severe left sensorineural hearing loss.

The November 2013 VA audiological examination report demonstrates that under Table VI of the Rating Schedule, the Veteran's hearing impairment has been manifested by Level V hearing in the left ear, and no more than Level IX hearing in the right ear.  See 38 C.F.R. § 4.85, Table VI (2015).  Using Table VII, Level IX (right) and Level V (left) hearing acuity in the service-connected ears results in a 40 percent evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

As of November 16, 2011, the Veteran's bilateral hearing loss has been evaluated together with his service-connected Meniere's syndrome, and tinnitus, and a 60 percent rating has been assigned.  See 38 C.F.R. § 4.87, DC 6205.  In this regard, the RO's February 2014 rating decision stated that it assigned an effective date of November 16, 2011 as this was the date of the Veteran's hearing before a Veterans Law Judge at the RO.  There is nothing in the Veteran's hearing transcript which constitutes medical evidence sufficient for rating the Veteran's bilateral hearing loss.  Nevertheless, the RO's decision does not prejudice him in any way and will not be disturbed.  The RO also stated that the assigned 60 percent rating was based on findings in a November 2013 VA examination report, which noted symptoms of Meniere's consisting of hearing impairment with vertigo, tinnitus, and staggering, with vertigo noted to occur one to four times per month.  

It is important for the Veteran to understand that if the Veteran's bilateral hearing loss were to be assigned a separate 40 percent rating, along with separate ratings for his Meniere's syndrome (evaluated as the maximum 30 percent disabling under 38 C.F.R. § 4.87, DC 6204), and his tinnitus (evaluated as the maximum 10 percent disabling), it would not result in a higher combined rating (i.e., more than a combined rating of 60 percent).  See 38 C.F.R. § 4.25 (2015).  

As a final matter, there is no evidence to show that the Veteran has attacks of vertigo and cerebellar gait occurring more than once weekly.  See e.g., November 2013 VA disability benefits ear condition questionnaire (noting one to two attacks of Meniere's syndrome every two months, and complaints of staggering one to four times per month); VA progress notes, dated November 21, 2011; June 5, 2012; February 13, 2013. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Veteran is competent to report his hearing loss symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, and are more probative than the Veteran's assessment of the severity of his disability.  The VA examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.  

The question is not whether the Veteran has a hearing problem, but the degree of hearing loss. 

The Board has also considered the adequacy of the Veteran's examinations, and that an opinion on the effects of hearing loss on daily functioning may be required in a case where the issue of an extraschedular evaluation has been raised.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the Veteran has not raised the issue of an extraschedular evaluation, nor does the evidence suggest that such an opinion is warranted in this case.  The September 2009 VA examiner stated that the Veteran's hearing loss creates significant difficulty understanding conversational-level speech.  The report notes that he recently became unemployed due to downsizing, and that he had worked in an office environment with difficulty communicating with co-workers.  The November 2013 VA examiner noted that the Veteran complained of difficulty making out different words, and that he did not understand people who spoke to him from his side, or behind him.  

In addendums, dated in December 2013 and January 2014, it was noted that there is no loss of work ("employability") due to his symptoms as he is retired, but that his hearing loss does not impact his general activities of daily living, with the exception of hearing his spouse when in conversation or driving when emergency vehicles are approaching.  There is historical evidence dated as far back as the 1980s indicating that the Veteran's ear and/or hearing symptoms have negatively affected his employment.  During the time period on appeal, a statement from the Veteran's former employer, an aircraft company, received in November 2013, shows that the employer indicated that the Veteran was last employed in January 2011, and that he was terminated due to a "company layoff."  The evidence also indicates that the Veteran has been issued hearing aids.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

While the Board does not dispute the fact that the Veteran has difficulties with his hearing, the critical question here is the impact of the Veteran's hearing disability on his ability to function in the workforce.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  As discussed infra, there is no basis to find that the regular schedular standards and the assigned disability rating do not adequately compensate the Veteran for any adverse impact caused by his disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In summary, there is nothing in the record to suggest a referral for an extraschedular rating is warranted, and Martinak does not provide the basis to obtain yet another VA examination in this case.

Consideration has been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disability on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has caused him to miss work, or that it has resulted in any post-service surgery or hospitalization during the time period on appeal.  There are no other factors of record to warrant a referral.  The evidence as to the impact of the Veteran's hearing loss on his functioning and employment has been discussed.  The Board finds, therefore, that the Veteran's service-connected disability is not shown to have resulted in marked interference with employment or frequent periods of hospitalization, nor are other factors of record warranting a referral.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

In deciding the Veteran's claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's rating should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted.

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via letters dated in December 2008, January 2009, August 2011, May 2012, and February and October of 2013.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded two examinations.  

In October 2012, the Board remanded this claim, in relevant part, in order to afford the Veteran another audiometric examination.  In November 2013, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also .Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In November 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2011 hearing, the VLJ identified the issue on appeal.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Although the VLJ who conducted the hearing has retired and is no longer with the Board, the Veteran was offered, but did not respond, to an offer to afford him another hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

An increased rating for service-connected bilateral hearing loss is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


